Exhibit 10.12

 

LOGO [g733342g0406080437136.jpg]

 

To:    Booz Allen Hamilton Inc.    575 Herndon Parkway    Herndon    Virginia
20170    Herndon    VA 20170    United States Attn:    Ryan R Ross cc:    Royd
Alimusa cc:    Adama Gant From:    Bank of America, N.A. Department:    Swaps
Operations Telephone:    (+1) 980 683 2797 Fax:    (+1) 866 255 1444

This Confirmation supersedes and replaces any and all Confirmations previously
sent to you in respect of this Transaction.

 

Date:    3rd April 2019 Our Reference No:    929144488 / 929144691 Internal
Tracking No:    29144488 Admin No:    19BN205394 USI:    1030282338VM29144488

Dear Sir/Madam,

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between Booz Allen Hamilton Inc. and Bank of
America, N.A. (each a ‘‘party’’ and together ‘‘the parties’’) on the Trade Date
specified below (the ‘‘Transaction’’). This letter agreement constitutes a
‘‘Confirmation’’ as referred to in the ISDA Master Agreement specified below
(the ‘‘Agreement’’).

The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., (the
‘‘Definitions’’) are incorporated into this Confirmation. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.

This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 17th December 2014, as amended and supplemented from time
to time, between the parties. All provisions contained in the Agreement govern
this Confirmation except as expressly modified below.

In this Confirmation ‘‘Party A’’ means Bank of America, N.A. and ‘‘Party B’’
means Booz Allen Hamilton Inc..

General Terms:

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

Notional Amount:

   USD 50,000,000.00



--------------------------------------------------------------------------------

Trade Date:

   2nd April 2019

Effective Date:

   30th April 2019

Termination Date:

   30th June 2024, subject to adjustment in accordance with the Modified
Following Business Day Convention Fixed Amounts:

Fixed Rate Payer:

   Party B

Fixed Rate Payer

  

Payment Dates:

   The last calendar day of each Month, commencing on the last calendar day of
May 2019 and ending on the Termination Date, subject to adjustment in accordance
with the Modified Following Business Day Convention

Fixed Rate:

   2.26500 per cent

Fixed Rate Day

  

Count Fraction:

   Actual/360 Floating Amounts:

Floating Rate Payer:

   Party A

Floating Rate Payer

  

Payment Dates:

   The last calendar day of each Month, commencing on the last calendar day of
May 2019 and ending on the Termination Date, subject to adjustment in accordance
with the Modified Following Business Day Convention

Floating Rate for initial

  

Calculation Period:

   to be determined

Floating Rate Option:

   USD-LIBOR-BBA provided that the words ‘‘on the day that is two London Banking
Days preceding that Reset Date’’ in the third line of Section 7.1(ab)(xxii) of
the Definitions shall be deleted and replaced with the words ‘‘on the day that
is two London and New York Banking Days preceding that Reset Date’’.
   If ‘‘USD-LIBOR-Reference Banks’’ is applicable as the Floating Rate Option,
the words ‘‘on the day that is two London Banking Days preceding that Reset
Date’’ in the third line of Section 7.1(ab)(xxv) of the Definitions shall be
deleted and replaced with the words ‘‘on the day that is two London and New York
Banking Days preceding that Reset Date’’ subject to a floor Rate of 0.00000 per
cent.



--------------------------------------------------------------------------------

Designated Maturity:

   1 Month

Spread:

   None

Floating Rate Day

  

Count Fraction:

   Actual/360

Reset Dates:

   First day of each Calculation Period.

Business Days:

   London and New York

Calculation Agent:

   As stated in the Agreement.

Recording of Conversations:

Each party to this Transaction acknowledges and agrees to the recording of
conversations between trading and marketing personnel of the parties to this
Transaction whether by one or other or both of the parties or their agents.

Account Details:

As advised under separate cover with reference to this Confirmation, each party
shall provide appropriate payment instructions to the other party in writing and
such instructions shall be deemed to be incorporated into this Confirmation.

Offices:

 

The Office of Party A for this    Transaction is:    Charlotte—NC, United States
   Please send reset notices to fax no. (+1) 866 218 8487 The Office of Party B
for this    Transaction is:    Parsippany—NJ, United States

Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by returning via telecopier an executed copy of this
Confirmation in its entirety to the attention of Global FX and Derivative
Operations (fax no.(+1) 866 255 1444).

 

   Accepted and confirmed as of the date first written: Bank of America, N.A.   
Booz Allen Hamilton Inc.

/s/ Lisa Palmieri

Lisa Palmieri

Director

  

Authorised Signatory

  

By: /s/ Brian Hockenberry                        

 

  

Name: Brian Hockenberry

  

Title: Assistant Director

Our Reference Number:

   929144488

Internal Tracking No:

   29144488    Amended